FILED
                            NOT FOR PUBLICATION                               NOV 12 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANDREW J. TASHJIAN,                              No. 12-55967

              Plaintiff - Appellee,              D.C. No. 2:99-cv-11621-RNB

  v.
                                                 MEMORANDUM*
JOUMNA J. FERNANDEZ, AKA
Ghenwa Habbas, AKA Gina Habbas;
YOUMNA GHAMLOUCHE,

              Defendants,

  And

RABIH S. KHALIFE, Sr.,

              Defendant - Appellant.



ANDREW J. TASHJIAN,                              No. 12-56052

              Plaintiff - Appellee,              D.C. No. 2:99-cv-11621-RNB

  v.

JOUMNA J. FERNANDEZ, AKA
Ghenwa Habbas, AKA Gina Habbas;
RABIH S. KHALIFE, Sr.,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Defendant,

  And

YOUMNA GHAMLOUCHE,

              Defendant - Appellant.


                  Appeal from the United States District Court
                      for the Central District of California
              Consuelo B. Marshall, Senior District Judge, Presiding

                           Submitted November 5, 2013**
                               Pasadena, California

Before: GOODWIN, FISHER, and CLIFTON, Circuit Judges.

      Rabih Khalife, Sr. and Youmna Ghamlouche appeal the district court’s order

denying: (1) Khalife’s motion to set aside a renewal of judgment; and

(2) Ghamlouche’s motion to vacate that renewal. We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      Khalife’s and Ghamlouche’s attacks on the form of Andrew Tashjian’s pro

se renewal application have no support in circuit law. Blaisdell v. Frappiea, 729
F.3d 1237, 1241 (9th Cir. 2013) (liberal-construction rule “relieves pro se litigants

from the strict application of procedural rules and demands that courts not hold

missing or inaccurate legal terminology or muddled draftsmanship against them”).


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
To the extent that the district court amended the docket to reflect its intent to renew

judgment against Khalife and Ghamlouche, the court did not abuse its discretion

under Rule 60(a). See Garamendi v. Henin, 683 F.3d 1069, 1078-80 (9th Cir.

2012); Blanton v. Anzalone, 813 F.2d 1574, 1577 (9th Cir. 1987). Khalife and

Ghamlouche provide no valid grounds for vacating the renewal of judgment. See

Fidelity Creditor Serv., Inc. v. Browne, 106 Cal. Rptr. 2d 854, 858 (Ct. App. 2001).

AFFIRMED.